DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
“wherein the storage region is comprised of a region of material permeable to fluids and a region of material not permeable to fluids, in claim 43”.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 33-47. 53-55 rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
Claims 33, lines 2-3, 9-11, recites the limitations “a body portion having a storage region that is located proximate to one side of the wear’s face…the stored position to the open position…the interior portion of the storage region across the wear’s face”,  such limitations do not including an intentional use phrase such as "configure or when is worn". For example “having a storage region that is located proximate to one side of the wear’s face when is worn…the stored position to the open position…the interior portion of the storage region across the wear’s face when is worn”.
Claims 34-47, 53-55 are dependent of claim 33, and are likewise also rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 43 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) 
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 43, 48 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 43 recites the limitation “wherein the storage region is comprised of a region of material permeable to fluids and a region of material not permeable to fluids, in claim 43”, renders the claim indefinite because such claimed subject matter do not have support in the instant disclosure.  Such lack of support makes it very difficult to ascertain 
Claim 48, recites the limitation “the headwear includes an extension portion and a headwear storage region” in line 10, renders the claim because it is unclear there is second extension portion and a headwear storage region of the headwear?  For the purpose of examination and as best understood the limitation is interpreted to means “the headwear includes the extension portion and the headwear storage region”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 33-47, 53-56 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gianola (2839757).


Regarding claim 33, Gianola discloses a headwear assembly (fig.1), comprising: a body portion having a storage region (fig.1 shown a headwear 15 having a body and storage areas 20) that is located proximate to one side of the wearer’s face when is worn and an extension portion (20) configured to extend from an interior portion of the storage region across the wearer’s face to partially cover the wearer’s face and configurable to be secured on a portion of the body on the opposite side of the storage region; the extension portion (20) having a stored position (fig.6 shown the element 20 is in closed position) and an open position (fig.3 shown element 20 is in opening position), but does not explicitly discloses when the extension portion is positioned in the interior portion of the storage region and wherein in transitioning from the stored position to the open position, the extension portion extends laterally from the interior portion of the storage region across the wearer’s face when is worn.  However, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to recognize that the extension element 20 is configured to be in closed and or opening positions when is worn. Such modification would be considered a mere design choice involves routine skill in the art.
Regarding claim 37, Gianola discloses the headwear assembly according to claim 33, wherein the extension portion includes at least one of the following a mask, a face mask, a ski mask, a surgical mask, a utility mask, eyeglasses, goggles, a virtual reality headset, and augmented reality headset, and any combination thereof (fig.3).
Regarding claim 38, Gianola discloses the headwear assembly according to claim 33, wherein the headwear assembly includes at least one of the following: a hood, a hat, a 
Regarding claim 43, Gianola discloses the headwear assembly according to claim 33, wherein the extension portion is made of material (col.2, lines 15-18).
Regarding claim 46, Gianola discloses the headwear assembly according to claim 33, wherein the storage region is attached to at least one of the following: an exterior of the body portion and an interior of the body portion (fig.6).
Regarding claim 47, Gianola discloses the headwear assembly according to claim 33, wherein the storage region is incorporated into a wall of the body portion (fig.6).
Regarding claim 53 Gianola discloses the headwear assembly of claim 33, further comprising a securing mechanism located on the body portion on the opposite side of the wearer’s face relative to the storage region (35, 37, 52); wherein the extension portion of the headwear assembly also has a securing mechanism to couple or mate with the securing mechanism located on the body portion on the opposite side relative to the storage region (35, 37, 52).
Regarding claim 55, Gianola discloses the headwear assembly of claim 53, further comprising a second storage region (22, fig.2) on the same or opposite side of the wearer’s face when the headwear assembly is worn, and wherein the second storage region houses a second extension portion that transitions from the stored position to the open position by moving laterally in the opposite direction as that of the first extension portion (fig.1).
.

Allowable Subject Matter
Claims 34-36, 39-42, 44-45, 56 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 48 is objected but would be allowable if rewritten to over the 112(b) as rejected above.
Response to Arguments
Applicant’s arguments with respect to claim(s) Claims 33-48, 53-56 have been considered but are moot in view of the new grounds rejections as discussed above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY K TRIEU whose telephone number is (571)270-3495. The examiner can normally be reached 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/Timothy K Trieu/Primary Examiner, Art Unit 3732